Fairfield App. No. 01CA60, 2002-Ohio-4344. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed August 22, 2002, at page 3:
“When there is no evidence that a solid anticoagulant is used in a blood test to determine alcohol content as required by O.A.C. 3701-53-05(0) do[es] the State still meet its burden of substantial compliance with Department of Health regulations?”
Douglas and F.E. Sweeney, JJ., dissent.
Resnick, J., not participating.
*1459Sua sponte, cause consolidated with. 2002-1440, State v. Burnside, Fairfield App. No. 01CA60, 2002-Ohio-4344.
Douglas and F.E. Sweeney, JJ., dissent.
Resnick, J., not participating.
The conflict case is State v. Zuzga (2001), 141 Ohio App.3d 696, 753 N.E.2d 229.